DETAILED ACTION
1.	 Claims 1, 4, 6-11 (now renumbered 1-8 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION 
2. 	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: object information acquisition unit”, “search condition setting unit ”,“a stereo distance detection unit “ , “a processing area setting unit” , “ a search range setting unite ”in claim 1, “a road surface detection  unit” in claim 6,  and “a travel rout prediction unit " in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing:
“the search condition setting unit includes a processing area setting unit is configured to set, within the reference image, a processing area including the object obtained by the object information acquisition unit, and a search range setting unit that that is configured to sets the search range for the search on the basis of the distance information of the object included in the object information  detected by the object information acquisition unit; a stereo distance detection unit  that is configured to: i ) perform the search on the basis of the condition for searching set by the search condition setting unit, and ii) detect a detail distance of the object on the basis of a parallax obtained by search”  
5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
6.	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“METHOD AND APPARATUS FOR DISTANCE IMAGE GENERATION AND PROGRAM”,JP 2008304202A, published on December 18, 2008, to KAWABE, YASUSHI disclosed:  
An object distance detection device (Fig.1, the distance image generation device 10)comprising:
a plurality of imaging units (Fig.1 unit 11a and 11b,  stereo cameras, the plurality of imaging units corresponding to the stereo cameras);
an object information acquisition unit that acquires object information including distance information of an object (Fig. 1 unit 18a, [0013], For example, in a short-distance region where the distance resolution can be enhanced by a simple method, a simple method such as the SAD method can be used,, It is a relatively simple method of arithmetic processing by sub-pixel processing by linear approximation using the result of the SAD method, and the relationship between the distance value and the distance resolution in this case is as shown by a curve b in Fiq.2. The object information acquisition unit corresponds to the SAD calculation unit 18a);
a search condition setting unit (Fig.1, unit 17, [0024], A search area setting unit 17 that sets a search area (window) for generating a parallax image) that sets a condition for searching, for an image element corresponding to a specific image element inside a standard image captured by one of the plurality of imaging units inside a reference image captured by another imaging unit ([0040], First, the search area setting unit 17 of FIG. 1 sets a distance measuring point to be searched (S11). If the distance measuring point is not a short distance (SI 2), it is further determined whether the distance is a medium distance (SI 3). The search parameter setting unit corresponding to the search region setting unit 17); and a stereo distance detection unit that performs the search on the basis of the condition set by the search condition setting unit, and detects a distance of the object on the basis of a parallax obtained by the search ([0038], [0040], If the distance is medium, the parallax calculation at the sub-pixel level (arithmetic processing (2)) is performed by the SAD method (arithmetic processing (2)) (SI4). If the distance is not medium but long (SI3), the POC method and nonlinear fitting are used. The parallax calculation (operation (1)) at the subpixel level is performed (SI5), wherein parallax calculation at the pixel level is performed by the SAD method in the SAD calculation unit 18a (S02). The stereo distance detection unit corresponding to the correspondence point search unit 18), wherein the search condition setting unit sets a search range for the search on the basis of detection information of the object ([0040], If the distance is medium, the parallax calculation at the sub-pixel level (arithmetic processing (2)) is performed by the SAD method (arithmetic processing (2)) (SI4). If the distance is not medium but long (SI3), the POC method and nonlinear fitting are used. The parallax calculation (operation (1)) at the subpixel level is performed (SI 5)).
b. 	“INTERVEHICULAR DISTANCE CONTROLLER” JP 2005331389 A, published on December 18, 2008, to ITABASHI, KAIJI et al.
   PROBLEM TO BE SOLVED: To provide an intervehicular distance controller for controlling simply a change of a search range for a preceding vehicle to cope with a lost phenomenon. 
   SOLUTION: An irradiation beam is emitted within a fixed irradiation angle range α, on a vertical face, a search angle range determining means changes a search angle range from an angle range β into an angle range γ, when an intervehicular distance comes to a prescribed value or less, within the fixed irradiation angle range α, when a vehicular speed comes to a prescribed value or less, or when moved to a low-speed intervehicular distance control condition. 

c. “Device for monitoring around a vehicle”, US 20030138133 A1, Nagaoka, Nobuharu et al., disclosed: 
  A device for monitoring around a vehicle capable of detecting objects present around the vehicle based on an image captured by at least one infrared camera member provided with said vehicle, said device comprising: a binary object extraction unit which subjects a gray scale image of said image captured by said infrared camera member to a binary thresholding method, and extracts a binary object from said gray scale image; a gray scale object extraction unit which extracts a gray scale object, a range of said gray scale object including said binary object, from said gray scale image based on change in luminance of said gray scale image, and a pedestrian determination unit which sets a search area in an area including said gray scale object, and recognizes a pedestrian in said gray scale image based on a luminance dispersion in said search area (abstract, Fig.3,13, claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.




Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699